Citation Nr: 1416743	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-38 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability, claimed as due to service-connected knee disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978. 

This matter came to the Board of Veterans' Appeals (Board) from a September 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran presented testimony at a Board hearing in August 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

This matter was remanded in June 2010 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board remanded this claim so that the RO could obtain an addendum etiological opinion from a July 2007 VA examiner.  The Board finds the July 2007 opinion and the June 2010 addendum to be inadequate.  

The Veteran has consistently contended that compensating for disabilities to his knees has caused additional stress to his back.  He testified that offsetting his unusual body mechanics (including a limp) have caused back pain.  

The July 2007 examiner did not note whether, in fact, the Veteran's knee disabilities resulted in an altered gait or other unusual body mechanics.  Instead, she noted that there was no documentation that low back symptoms have been permanently worsened by osteoarthritis in his knees.  She noted that there was no documentation of a spine disability or an abnormal gait in the service treatment records.  

The Board notes that the Veteran has never contended that his spine disability began during service, or that he had an abnormal gait during service.  Furthermore, the Board recognizes that there is no definitive documentation that the knee disabilities caused or aggravated his back disability.  If there were said documentation, a medical opinion would not be necessary.  Thus, remand is necessary to obtain a new VA examination and etiological opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician with appropriate expertise (by someone other than the July 2007 examiner) to assess the nature and etiology of his low back disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that low back disability is proximately due to the Veteran's service-connected left and/or right knee disabilities, to include as due to an altered gait or other means of compensating for the Veteran's knee disabilities? 

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that low back disability has undergone a permanent increase in severity due to the Veteran's left and/or right knee disabilities, to include as due to an altered gait or other means of compensating for the Veteran's  knee disabilities?  If so, what measurable degree of low back disability is due to his service-connected left and/or right knee disabilities? 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2.  Then, readjudicate the claim in light of all additional evidence obtained.  If the claim is not granted in full, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


